        Case 1:19-cr-00795-SHS Document 150 Filed 06/16/20 Page 1 of 2




                             PELUSO & TOUGER, LLP
                                70 LAFAYETTE STREET
                             NEW YORK, NEW YORK 10013
                                 PelusoandTouger.com

                                                          Ph. No. (212) 608-1234
                                                          Fax No. (212) 513-1989

BY ECF:
June 16, 2020

Honorable Sidney H. Stein                                      MEMO ENDORSED
United States District Court Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Nicholas Falu,
       19 Cr 795 (SHS)

Your Honor,

I am writing on behalf of the defendant, Nicholas Falu who as the Court is aware, has been
released on bond under this Court’s Order since November of 2019 under the following
conditions:

       1-$150,000.00 PRB co-signed by three individuals
       2- Home detention with GPS monitoring
       3- Surrender of Passport
       4- Drug testing
       5- Travel only in the SDNY and EDNY.

Since his release from custody Mr. Falu has fulfilled all of his pre-trial release requirements
including graduating from the Court’s Focus Forward Program. Mr. Falu would most
respectfully like to request that he be given permission this Sunday, June 21st between the
hours of 1:00PM to 8:00PM to travel to his father’s grave at Woodlawn Cemetery in the
Bronx and join with his family for dinner at his brother’s house located at 311 Street in the
Bronx in honor of Father’s Day. His Pre-trial officer Joshua Rothman and AUSA Balsamello
have no objection to the graveside visit however Pre-Trial does object to allowing Mr. Falu
to go to his brother’s house for dinner afterward because as an office standard Pre-Trial
does not consent to social leave requests because Pre-Trial believes they are not in line
with the goals and intention of home detention. The prosecutor agreed with Pre-Trial’s
position. I would respectfully request that the Court allow Mr. Falu to not only visit his
father’s grave as agreed to by all parties but also attend the family dinner. It is after all
         Case 1:19-cr-00795-SHS Document 150 Filed 06/16/20 Page 2 of 2
Honorable Sidney H. Stein
June 16, 2020
Page 2 of 2

Father’s Day and this dinner is a family tradition in the Falu family. Mr. Falu has not
requested any dispensation such as this in the past and does not forsee any further
requests of this type in the future. It is just that this dinner is very important to his family.
Mr. Falu has been a model defendant on bail and as stated has completed the Focus
Forward Program, allowing him to attend one family dinner on Father’s Day will not violate
the spirit of home detention as Mr. Falu has been on home detention for over 6 months and
will return to his home promptly after dinner.

Thus, I would respectfully request that the Court grant the above request. Thank you very
much for your consideration of this matter

                                                    Respectfully yours,
                                                    David Touger
                                                    David Touger


cc: AUSA Frank Balsamello
    Pre-Trial Services Officer Joshua Rothman             Application granted.

                                                          Dated: New York, New York
                                                                 June 16, 2020
